Citation Nr: 1547256	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-27 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to contaminated drinking water at Camp Lejeune.

2.  Entitlement to service connection for prostate cancer, to include as a result of exposure to contaminated drinking water at Camp Lejeune.

3.  Entitlement to service connection for residuals of stroke, to include as a result of exposure to contaminated drinking water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for diabetes mellitus and prostate cancer in January 2011 and from the RO in Louisville, Kentucky, which denied service connection for residuals of stroke in January 2012.  The claims file is currently under the jurisdiction of the Louisville, Kentucky, RO.  [Notably, in accordance with VBA Fast Letter 11-03, VA assigned jurisdiction over all appeals involving at least one Camp Lejeune claim to the RO in Louisville, Kentucky.] 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed diabetes mellitus and prostate cancer and had a stroke as a result of his exposure to contaminated drinking water while serving at Camp Lejeune, North Carolina from 1957 to 1960. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (Revised) (January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at 6.

The National Academy of Sciences' National Research Council  published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  However, diabetes mellitus, prostate cancer and stroke are not among the listed conditions.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.

The Board notes that the list of fourteen disease conditions is neither a presumptive nor exhaustive list.  Id. at 5-6.  Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation.  Id. at 5. 

The RO has verified that the Veteran was stationed at Camp Lejeune from January 1957 to January 1960.  Private treatment records show that the Veteran was initially assessed to have diabetes in 1997, had a stroke in 2001 and was diagnosed with prostate cancer in March 2008.  The Board finds that the record lacks a sufficient medical opinion as to whether diabetes, prostate cancer and/or stroke were caused by his exposure to contaminated water at Camp Lejeune. 

The Veteran was afforded VA diabetes mellitus examinations to determine the etiology of his diabetes mellitus and prostate cancer in December 2010 and May 2011 and central nervous system disease examination to determine the etiology of his stroke in December 2010.  On diabetes examination, the examiner opined that "[s]everal [e]ndocrine [disorders] and cancers are linked to certain diseases but specifically linking the contaminated water to DM II [diabetes mellitus II] and [p]rostate [c]ancer cannot be resolved without resort to mere speculation."  However, the examiner failed to provide an explanation as to why she could not provide a nexus opinion without resort to mere speculation and what, if any, additional evidence would be necessary before an opinion could be rendered.  On central nervous system disease examination, the examiner opined that there is "insufficient evidence based on the National Academy of Science Report and the National Academy of Sciences' National Research Council to determine if a stronger association exists."  On a second May 2011 VA diabetes mellitus examination, the examiner opined that "[b]ased on the National Academy of Science report there is not any strong evidence supporting an association specifically for this type of cancer ( prostate cancer) or diabetes to exposure to these contaminants in this setting."  However, evidence of a "stronger association" or "strong evidence supporting an association" is not the standard of proof required to substantiate a claim for service connection; rather, the evidence merely needs to show that it is at least as likely as not (50 percent or more likelihood) that the Veteran's claimed disorders are related to service.  Accordingly, the opinions as to these claims are inadequate for rating purposes and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the examiner must determine whether the Veteran's diabetes mellitus, prostate cancer and/or stroke are related to his exposure to contaminated water while serving at Camp Lejeune and provide a medical rationale for each determination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a specialist in environmental health to obtain a medical opinion as to the likely etiology of his diabetes mellitus, prostate cancer and stroke, given his service at Camp Lejeune.  The examiner must be provided access to the electronic claims file and a copy of VBA Fast Letter/Training Letter 11-03 with the four appendices, for review in conjunction with the examination.

The examiner is to provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus, prostate cancer and/or stroke are related to the Veteran's exposure to contaminated water while serving at Camp Lejeune.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

